DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 28, line 22, and throughout the remainder of the specification, the phrase “displaced to a far-near direction” is not clearly understood.  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities: As discussed above with respect to the specification, in claims 1 and 8, the recitation of the phrase in “a far-near direction” is not clearly understood.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 5, 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JPWO 2014 916271A  (hereinafter JP271).

Re Claim 1. 
JP271 discloses a vehicle door lock device (Figs. 1-4,7,8 especially) comprising: a door handle (17) provided at a vehicle door (7); a door handle base (at 49) provided at the vehicle door (Figs. 1,2) and provided with a cylinder lock (21,15,19); and a door latch mechanism (Fig.1 - 47,11,13) provided at the vehicle door and configured to switch to a lock state or an unlock state according to door key operation for the cylinder lock, wherein the cylinder lock (21) includes a key cylinder (15) to be rotated by a door key (at 19), a paddle portion (29) operably and detachably coupled to the door latch mechanism (at 45,47/31) and configured to transmit rotation of the key cylinder to the door latch mechanism, and a support portion (23,35) configured to rotatably support the paddle portion (29), the door latch mechanism includes a key rotor (45) into which the paddle portion (31) is detachably inserted and which is configured to rotate in association with rotation of the paddle portion to switch the door latch mechanism to the lock state or the unlocking state, and the paddle portion (29) is supported on the support portion (23,35) to displace in a far-near direction relative to the key rotor.
Re Claim 3.
JP271 discloses the vehicle door lock device according to claim 1, wherein the key cylinder (21,15,19) is inclined diagonally upward of a vehicle outer side of the vehicle door (Fig.1).



JP271 discloses the vehicle door lock device according to claim 1, wherein the paddle portion (29) is supported to rotate between a direction of a center axis of the support portion and a direction inclined with respect to the center axis (in translation cited by applicant, paragraph [0012-0013]).
Re Claim 5.
JP271 discloses the vehicle door lock device according to claim 4, wherein the door latch mechanism (11) includes a guide portion (Fig.4a,b - 47b) configured to guide the paddle portion (31) to a tip end insertion port of the key rotor upon insertion of the paddle portion into the key rotor (45), the paddle portion (29, 31) is rotated in the direction inclined with respect to the center axis of the support portion upon attachment of the door latch mechanism to the vehicle door, and the guide portion has a portion protruding to the vehicle outer side of the vehicle door from a side of a periphery of the tip end insertion port of the key rotor to which the paddle portion is inclined with respect to the center axis of the support portion upon attachment of the door latch mechanism to the vehicle door Para [0019-0021].
Re Claim 6. 
JP271 discloses the vehicle door lock device according to claim 1, wherein the paddle portion (29/31) is supported on the support portion (23,35) to slide in a direction of insertion/detachment for the key rotor (45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP271.

Re Claim 8.
JP271 discloses a method (applicant’s cited translation para [0022-0028]) for attaching a vehicle door lock device (11,17,21) to a vehicle door (7), the vehicle door lock device including a door handle (17) provided at the vehicle door (7), a door handle base provided at the vehicle door and provided with a cylinder lock (21,15), and a door latch mechanism (11,13,45) provided at the vehicle door and configured to switch to a lock state or an unlock state according to door key operation for the cylinder lock (15), the cylinder lock including a key cylinder (15) to be rotated by a door key (at 19), a paddle portion (29/31) operably and detachably coupled to the door latch mechanism (11,45) and configured to transmit rotation of the key cylinder to the door latch mechanism, and a support portion (23,35) configured to rotatably support the paddle portion (29), the door latch mechanism (11) including a key rotor (45) into which the paddle portion (29,31) is detachably inserted and which is configured to rotate in association with rotation of the paddle portion to switch the door latch mechanism to the lock state or the unlocking state, and the paddle portion (29) being supported on the support portion (23,35) to displace in a far-near direction relative to the key rotor, but JP271 fails to teach the order of steps of the method comprising: 
a first step of attaching the door handle base to the vehicle door and attaching the cylinder lock to the door handle base; 

and a third step of displacing the paddle portion of the cylinder lock in the far-near direction relative to the key rotor of the door latch mechanism at the first step or after the second step.
Rather, JP271 discloses a first step of attaching the latch mechanism (11), a second step of attaching the handle base and cylinder lock (21,15), and with the second step or as a third step attaching the paddle tip 31 to the key rotor 45. Since JP271 further discusses the manipulability of the paddle portion as disclosed and mounted to the paddle support (23,35), it would have been obvious to one of ordinary skill in the art to mount the latch and handle components in either order, since in any case, the paddle is arranged so that it can be manipulated to connect to the latch in many indirect conditions.
Re Claim 9. 
As discussed above with respect to claim 8, JP271 discloses the vehicle door lock device attachment method according to claim 8, wherein the third step is performed at the first step, at the third step, the paddle portion is rotated in the direction inclined with respect to the center axis of the support portion, the second step is performed after the first step and the third step, and at the second step, the paddle portion is inserted into the key rotor while the door latch mechanism is moving to an attachment portion of the vehicle door from the side to which the paddle portion is inclined with respect to the center axis of the support portion.
Re Claim 10.
As discussed above with respect to claim 8, JP271 discloses the vehicle door lock device attachment method according to claim 8, wherein the third step is performed after the second step, and at the third step, the paddle portion is slid in a direction of insertion into the key rotor relative to the support portion, and is inserted into the key rotor.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP271 in view of Smart et al US 10,533,353 (hereinafter Smart).

Re Claim 2.
JP271 discloses the vehicle door lock device according to claim 1, but fails to teach wherein a key insertion portion (19) of the key cylinder (15) is arranged on a back side of the door handle at a vehicle-outer-side main surface of the vehicle door, and the door handle is arranged to displace relative to the vehicle door, and exposes or covers the key insertion portion of the key cylinder by displacement.
Smart discloses a vehicle door lock device (Fig.1,6,7) wherein a key insertion portion (50) of the key cylinder is arranged on a back side of the door handle at a vehicle-outer-side main surface of the vehicle door, and the door handle (10) is arranged to displace relative to the vehicle door, and exposes or covers the key insertion portion (50) of the key cylinder by displacement (Fig.6).
It would have been obvious to one of ordinary skill in the art to modify the handle and cylinder lock of JP271 to include an arrangement as taught by Smart in order to enhance the security of the lock by covering the insertion portion with the handle itself rather than the well known covers to further reduce the number of parts.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP271 in view of JP 2011-26826 (hereinafter JP826).

Re Claim 7. 
JP271 discloses the vehicle door lock device according to claim 1, but fails to specify the inner workings of the latch mechanism, wherein the door handle base includes a rod operated in association with handle operation for the door handle and operably coupled to the door latch mechanism, the door latch mechanism includes a door latch disengagement lever operably coupled to the rod and configured to disengage a door latch of the vehicle door according to operation of the rod, and the door latch disengagement lever includes a rod insertion hole into 
JP826 discloses a similar vehicle door lock device (Fig.1) comprising a door handle (101), cylinder lock (102), paddle (103), key rotor (42) and latch mechanism (11,20), and further
wherein the door handle base includes a rod (at L1) operated in association with handle operation for the door handle (101) and operably coupled to the door latch mechanism (at 31,31a), the door latch mechanism includes a door latch disengagement lever (31) operably coupled to the rod and configured to disengage a door latch of the vehicle door according to operation of the rod, and the door latch disengagement lever includes a rod insertion hole (31a) into which the rod is to be inserted (Fig.1), and a rod guide portion (at 31a) provided at a peripheral edge portion of the rod insertion hole (31a) and configured to guide an end portion of the rod to the rod insertion hole upon insertion of the rod into the rod insertion hole.
It would have been obvious to one of ordinary skill in the art to provide the latch mechanism of JP271 with such a rod arrangement as taught by JP826 as an obvious matter of design choice in enhancing the mounting of the lock and latch components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675